Exhibit 1
                      TEXAS HEALTH AND HUMAN SERVICES COMMISSION


                    MEDICAID SUPPLEMENTAL PAYMENT PROGRAM
                     CERTIFICATION OF HOSPITAL PARTICIPATION




                                     TPI Number:                  .



On behalf of                                                    , a privately owned and
operated hospital licensed and in good standing under the laws of the State of Texas
(“Hospital”), I,                                           , affirm and certify the following:

    1. Authorization.

              a. Hospital is a party to an Indigent Care Affiliation Agreement (“Affiliation
                 Agreement”) that was entered into between
                 (“Governmental Entity”) and Hospital and/or a group of private hospitals that
                 provide uncompensated care in the communities served by the Governmental
                 Entity (the “Affiliated Hospitals”).

              b. As a qualified private hospital that is affiliated with the Governmental Entity,
                 Hospital receives supplemental Medicaid payments (“Supplemental Payments”)
                 from the Health and Human Services Commission (“HHSC”) pursuant to either
                 or both Section (z) of Attachment 4.19-A and Section (8) of Attachment 4.19-B
                 of the Texas Medicaid State Plan and pursuant to the regulations at 1 Tex.
                 Admin. Code. §355.8070 (the “Supplemental Payment Program”).

    2. Assurances and Representations.

              a. Validity of Claims. All claims filed by Hospital for Supplemental Payments have
                 complied and will comply with the applicable regulations regarding the Medicaid
                 upper limit provisions at Title 42, Code of Federal Regulations, Part 447,
                 sections 447.272 and 447.321.




                                                   1
Health & Human Services Commission                                        Texas Medical Assistance Program
Private Hospital Certification                                         Private Hospital Upper Payment Limit
v20110621-PH_UPL_HE Cert                                              Supplemental Reimbursement Program
              b. Use of Supplemental Payments.

                         i. No funds derived from any Supplemental Payment received by Hospital
                            have been or will be returned or reimbursed to the Local Governmental
                            Entity.

                        ii. No other funds have been used to reimburse the Local Governmental
                            Entity in consideration of any supplemental funds paid to Hospital.

                       iii. Hospital will not use any of the Supplemental Payments to fund any
                            contingent fee arrangement or agreement or to pay for third-party
                            consultant or legal services.

              c. Agreements with Governmental Entity.

                         i. Hospital has not entered and will not enter into any agreement with the
                            Governmental Entity to condition either the amount of the Public Funds
                            transferred by the Governmental Entity or the amount of Medicaid
                            supplemental payments Hospital receives on the amount of indigent care
                            Hospital has provided or will provide;

                        ii. Hospital has not entered and will not enter into any agreement with the
                            Governmental Entity to condition the amount of Hospital’s indigent care
                            obligation on either the amount of Public Funds transferred by the
                            Governmental Entity to HHSC or the amount of Supplemental Payment
                            Hospital may be eligible to receive;

                       iii. Neither Hospital nor any other entity acting on behalf of an Affiliated
                            Hospital or group of Affiliated Hospitals has made or agreed to make
                            cash or in-kind transfers to the Governmental Entity other than transfers
                            and transactions that:

                                     (1) Following the date this Certification was executed, are unrelated
                                         to the administration of the Supplemental Payment Program
                                         and/or the delivery of indigent care services under an affiliation
                                         agreement;

                                     (2) Constitute fair market value for goods and/or services rendered
                                         or provided by the Governmental Entity to Hospital; and

                                     (3) Represent independent, bona fide transactions negotiated at
                                         arms-length and in the ordinary course of business between
                                         Hospital and the Governmental Entity;

              d. Assignment/Assumption of Governmental Entity Obligations.




                                                        2
Health & Human Services Commission                                                Texas Medical Assistance Program
Private Hospital Certification                                                 Private Hospital Upper Payment Limit
v20110621-PH_UPL_HE Cert                                                      Supplemental Reimbursement Program
                         i. Except as specified in paragraph 2.c.iii above, neither Hospital nor any
                            other entity acting on behalf of an Affiliated Hospital or group of
                            Affiliated Hospitals has, following the date this Certification was
                            executed:

                                     (1) Taken assignment or agreed to take an assignment of a
                                         contractual or statutory obligation of the Governmental Entity;
                                         or

                                     (2) Authorized or consented to the assumption of a statutory or
                                         contractual obligation of the Governmental Entity by an
                                         Affiliated Hospital or any other entity acting on behalf of an
                                         Affiliated Hospital or group of Affiliated Hospitals.

                        ii. In the event that Hospital had taken assignment of or assumed a
                            contractual or statutory obligation of the Governmental Entity prior to
                            the date of this Certification, Hospital will terminate the terms of such
                            assignment or assumption no later than 120 calendar days after the date
                            of this Certification.

              e. Use of Financial Mechanisms. With regard to any escrow, trust or other financial
                 mechanism (an “Account”) utilized in connection with an indigent care affiliation
                 agreement or an IGT issued for a payment period that occurs after the effective
                 date of this Certification, the following representations are true and correct:

                        i. The amount of any Account is not conditioned or contingent on the
                           amount of indigent care services that an Affiliated Hospital provided or
                           will provide;

                        ii. The Governmental Entity has disclosed the existence of any Account to
                            HHSC; and

                       iii. Any such Account will not be used to affect a quid pro quo for the
                            provision of indigent care services by or on behalf of the Affiliated
                            Hospitals.

    3. Deferral or Disallowance of Federal Financial Participation.

              a. If the Centers for Medicare and Medicaid Services (“CMS”) of the United States
                 Department of Health and Human Services or any other lawful authority
                 disallows, defers, or otherwise rejects, in whole or in part, a claim for federal
                 financial participation based on a claim submitted by Hospital to HHSC for
                 health care services provided under the Affiliation Agreement, HHSC will have
                 the right, by set-off or recoupment, to recover the amount disallowed, deferred,
                 or rejected by CMS, subject to Hospital’s rights of administrative appeal.

              b. The set-off and/or recoupment may include any interest, fees, or sanctions
                 assessed by CMS as a result of late repayment to CMS.


                                                        3
Health & Human Services Commission                                                Texas Medical Assistance Program
Private Hospital Certification                                                 Private Hospital Upper Payment Limit
v20110621-PH_UPL_HE Cert                                                      Supplemental Reimbursement Program
    4. Public Access to Affiliation Agreement. Copies of the Affiliation Agreement shall be
       made available as provided under the Public Information Act (Chapter 552, Government
       Code) and will be provided to HHSC on request.

On behalf of Hospital, I hereby certify that I have read and understood the above statements; that
the statements are true, correct, and complete; and that I am authorized to bind Hospital, and to
certify to the above.

_________________________________________
Signature                                                         Date


Name and Title (print or type)




                                                4
Health & Human Services Commission                                        Texas Medical Assistance Program
Private Hospital Certification                                         Private Hospital Upper Payment Limit
v20110621-PH_UPL_HE Cert                                              Supplemental Reimbursement Program
